Title: [Diary entry: 28 June 1788]
From: Washington, George
To: 

Saturday 28th. Thermometer at 64 in the Morning— at Noon and 66 at Night. Wind at So. Wt. and Morning very cloudy, but no rain had fallen in the Night; it afterwards cleared and became pleasant. The Inhabitants of Alexandria having received the News of the ratification of the proposed Constitution by this State, and that of New Hampshire and having determined on public rejoicings, part of which to be in a dinner, to which this family was envited Colo. Humphreys my Nephew G. A. Washington & myself went up to it and returned in the afternoon. On my way up I visited all my Plantations and At the Ferry, found that the Planting of Potatoes had been compleated last night—quantity 128 bushls. That the Hoe people were gathering up, & shocking the Rye which had been cut down on Wednesday. And that three plows were throwing, as at Dogue run and in the Neck, 6 furrows to the Corn, 3 on each side; followed by the light harrow and one of the dble. harrows (drawn by the Mules) was going to work where the Potatoes had been Planted in the No. part of the field for the purpose of levelling the covering over them and tearing up the grass where the ground was harder. At French’s—Precisely the same work was going forward as on Thursday with some additional hands from the Meadows yesterday and to day.  At Dogue-run—the Hoe people had finished planting (last evening) Irish Potatoes and were weeding, and thinning the Carrots in Rows between the Corn.—qty. of Potats. 124½ Bls. At Muddy hole—the Plows were at Work for Pease and the Hoes were in the Mansion house New ground. In the Neck—The Hoe People except two Men, two boys, and a Woman who were weeding Pease (in hills) were in the Mansion Ho. New ground. The Plows that were not in the Corn ground, and the Harrows, having just finished preparing for, and putting in Pease & Beans in broadcast had returned to, and were preparg. for Buck Wht. All the ground in field No. 8, South of the road leading to the Creek landing was Sown with Pease; to do which it took 21 bushels: Whereof 13¾ bushels were of the large redish crowder kind which was on the East part next to the gate—as far as a line of stakes—the remainder 7¼ bushls. in the West part, were of the common Sort of Pease. On the other, or No. side of the Road, & next the Creek, were 2¾ bushls. of homony beans sown in broadcast.